Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant filed a Terminal Disclaimer on 5/9/2022 to overcome the double patenting rejection mailed out on 2/7/2022. 
The terminal disclaimer filed disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 1123816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed.
The most pertinent prior art is Walker US 20160274067. This reference teaches the concept of generating shear waves and analyzing the reflection in order to determine the presence and properties of an object/material. The prior art does not teach “generate an ultrasonic shear wave and an ultrasonic compressional wave and to receive a reflection of the ultrasonic shear wave and a reflection of the ultrasonic compressional wave during non-overlapping windows; and a processor coupled to the array of transducers configured to, for each transducer: in accordance with the reflection from the ultrasonic shear wave being less than a first threshold and the reflection from the ultrasonic compressional wave being less than a second threshold, determine an object in contact with a region of the surface corresponding to the transducer; in accordance with the reflection from the ultrasonic shear wave being greater than the first threshold and the reflection from the ultrasonic compressional wave being less than the second threshold, determine a liquid in contact with the region of the surface corresponding to the transducer; and in accordance with the reflection from the ultrasonic shear wave being greater than the first threshold and the reflection from the ultrasonic compressional wave being greater than the second threshold, determine no object in contact with the region of the surface corresponding to the transducer.” This limitation is from claim 1 and similar iterations are seen in claims 8 and 15. There is no evidence within the prior arts that anticipate nor render the limitation obvious. Therefore one of ordinary skill in the art would not have modified Walker to arrive at the claimed invention. As seen in the instant application, it is advantageous over the prior art because “The amplitudes or energy levels of shear wave or compression wave reflections are measured more accurately, with less interference from other waves.” For these reasons the instant claims are in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863